CIVIL PETITION TO TRANSFER
PER CURIAM.
This case is before the Court on "Appellant's Petition to Transfer to File Interlocutory Appeal." The Court of Appeals found the attempted interlocutory appeal was an interlocutory appeal of right under 4(B)(1). The Court of Appeals dismissed finding the praecipe was not filed within thirty days of the interlocutory order sought to be challenged. It appears to this Court that it was the failure to file the Record of Proceedings within thirty days of the interlocutory order which rendered the appeal untimely.
Nevertheless, it does appear to this Court that the result reached in the Court of Appeals was proper. However, in order to avoid confusion on remand, this Court now GRANTS transfer and affirms the decision of the Court of Appeals in this case, and finds that the issue under Appellate Rule 4(B)(1) regarding the payment of money is one that may be challenged in any final appeal in this case since the interlocutory order for the payment of money was not finalized. See Matter of the Estate of Newman (1977), 174 Ind.App. 537, 369 N.E.2d 427.
Affirmed.